Title: To John Adams from Levin Handy, 23 May 1798
From: Handy, Levin
To: Adams, John




Sir
Snowhill Worcester County Maryland May 23d. 1798.

If it should be thought necessary in the present alarming crisis of our publick affairs to raise an Army for the protection of and defence of the Liberty and Independence of America, against the unjust aggressions and unwarrantable claims of a foreign nation, I beg leave respectfully, to offer my services in the cause of my Country, and have taken the liberty to solicit such a military appointment as you may be pleased to confer on me, and of which I may judge myself competent to discharge the duties honorably and usefully—
I was not Sir, an indifferent or inactive Spectator of the arduous struggle between this Country and Britain, which terminated in the establishment of American Independence, and I flatter myself that the zeal for Liberty and love of my Country by which I was actuated at that period have not abated, but that I am ready again to step forward in defence of those inestimable rights for which we then contended—And although I candidly confess, and would not wish to conceal that I have been a warm and decided friend of the French nation while considering them as contending for their liberties and the establishment of a free Government; yet I am confident that I do myself no more than Justice in declaring that any attachment which I may have felt to that nation, vanish when put in competition with that strong and decided predilection which I feel for my own, and I beg you to be assured Sir, that in my Judgment the views and conduct of our national Executive in their measures for negotiating with the French Government merit the warmest approbation of their Country, as evincing the sincerest disposition to restore a friendly intercourse between the two nation, and to adjust the existing difference between them on the basis of reciprocal Justice—
For information with respect to my military Character I beg leave to refer you to the Honbl. John E Howard of the Senate, and the Honbl Samuel Smith, representative in Congress from Maryland, for my reputation and deportment in private life to the Honbl. John Dennis of Maryland. / I have the honor to be with / the highest respect, / your Excellencys / most Obedient Servant

Levin Handy